EXHIBIT 32.01 CERTIFICATION PURSUANT TO 18 U.S.C. SECTION 1350, AS ADOPTED PURSUANT TO SECTION -OXLEY ACT OF 2002 In connection with this annual report on Form 10-K of BMB Munai, Inc. (the “Company”) for the year ended March 31, 2016, as filed with the Securities and Exchange Commission on the date hereof (the “Report”),Timur Turlov, as Chief Executive Officer of the Company and Evgeniy Ler, as Chief Financial Officer of the Company, each certifies, pursuant to 18 U.S.C. Section 1350, as adopted pursuant to Section 906 of the Sarbanes-Oxley Act of 2002, that to the best of his knowledge and belief: The Report fully complies with the requirements of section 13 (a) or 15 (d) of the Securities Exchange Act of 1934; and The information contained in the Report fairly presents, in all material respects, the financial condition and result of operations of the Company. Date:July 13, 2016 By: /s/ Timur Turlov Timur Turlov Chief Executive Officer Date:July 13, 2016 By: /s/ Evgeniy Ler Evgeniy Ler Chief Financial Officer
